         Case 1:21-mj-00307-ZMF Document 17 Filed 03/29/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA
               Plaintiff,

                    v.                                    CASE NO.: 1:21-mj-00307


JEFFERY MCKELLOP
              Defendant.


    MOTION TO FOR REVOCATION OR REVIEW OF PRETRIAL DETENTION ORDER

       COMES NOW, the Defendant, Jeffrey McKellop, by and through counsel, and moves

that the decision of Magistrate Judge Faruqui be reviewed by the Chief Judge of this Court, that

the detention order be revoked, and a hearing with oral argument be granted. In support of this

motion the Defendant asserts the following:

       1. Jeffrey McKellop was arrested on March 17, 2021 on five (5) felony charges and one

           (1) misdemeanor charge, related to his alleged conduct on January 6, 2021.

       2. Mr. McKellop was given an initial appearance on March 18, 2021, at which time the

           government orally moved to detain Mr. McKellop pending trial, and a detention

           hearing was schedule for March 22, 2021.

       3. The basis for the government’s motion was under 18 U.S.C. §§3142(f)(1)(A) and

           3142(f)(1)(E).

       4. During the hearing on the March 22, 2021, Mr. McKellop suffered a medical event,

           and the hearing was paused to be continued March 23, 2021.

       5. The hearing concluded on March 23, 2021 and Magistrate Judge Faruqui found the

           Mr. McKellop, though not a flight risk, was a danger to the community sufficient to

           be detained pending trial.

                                           Page 1 of 2
       Case 1:21-mj-00307-ZMF Document 17 Filed 03/29/21 Page 2 of 2




     6. Under 18 U.S.C. §3145(b) “If a person is ordered detained by magistrate judge . . .

        the person may file, with the court having original jurisdiction over the offense, a

        motion for revocation or amendment of the order. The motion shall be determined

        promptly.”

     7. Further, pursuant to Local Criminal Rule 59.3(a), review of any order by a magistrate

        judge in a criminal case that is not assigned to a district court judge, is to be made the

        to the Chief Judge, within 14 days.

     8. Local Criminal Rule 59.3(b) also states that such review shall be a de novo review.

        See also United States v. Chrestman, No. 21-mj-218-ZMF (D.D.C. February 26,

        2021) (determining that the Bail Reform Act, Federal Magistrates Act, and Local

        Rules of this Court support the conclusion that review of a magistrate judge’s

        detention order is a de novo review by the district court).


     For the above-stated reasons, counsel respectfully requests that this motion be granted.



                                                   RESPECTFULLY REQUESTED,

                                                   JEFFREY MCKELLOP
                                                   By Counsel
/s/ Seth Q. Peritz
____________________________________
Seth Quint Peritz, Esquire
Virginia State Bar Number 91240
Crowley Peritz Law
10560 Main Street, Unit 501
Fairfax, Virginia 22030
Office: (703) 337-3773
Fax: (703) 935-0050
Email: Seth@CrowleyPeritzLaw.com
Counsel for Defendant
Appearing Pro Hac Vice



                                          Page 2 of 2
